Citation Nr: 0603392	
Decision Date: 02/07/06    Archive Date: 02/15/06	

DOCKET NO.  04-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from August 30, 1999, to March 10, 2000, has 
been reported.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
VARO in Lincoln, Nebraska, that denied entitlement to the 
benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
should further action be required.  


REMAND

After a review of the evidence of record, the Board is of the 
opinion that further development is required before the Board 
decides the issue on appeal.  

The Board notes that the development of facts includes a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121,124 
(1991).  A review of the record reveals the veteran has not 
been accorded a psychiatric examination by VA.  

A review of the available records reveals that the veteran's 
entrance examination was accomplished on August 3, 1999.  The 
start of his active service was listed as August 30, 1999.  
However, in the several weeks before he entered active 
service, evidence of record includes a report of private 
hospitalization on August 17, 1999, for difficulty with 
reported bizarre behavior, disorganized behavior, confused 
thoughts, insomnia, racing thoughts, slow thoughts, lability 
of mood, belligerence at home, mood swings, and poor 
concentration.  It was noted the veteran had presented in 
September 1998 with similar symptomatology.  Notation was 
made at that time that the veteran "would like to join the 
military."  

As noted above, the veteran did indeed enter the military 
less than two weeks later, on August 30, 1999.  The medical 
evidence of record also includes a report of private 
treatment and evaluation of the veteran on June 12, 2000.  It 
was stated "he has a military fixation..."  It was noted that 
"Apparently the patient is actually in the Marines is on 
leave, and has been more aggressive than usual over the past 
few days."  

A review of the available service records is not helpful.  
Requests were made by the RO of the veteran's unit, the 
Engineer Maintenance Company (USMCR) (-), 4th Maintenance 
Battalion, 5808 North 30th Street, Omaha, Nebraska  68111, 
but there are no records available with regard to the 
circumstances surrounding the veteran's discharge from active 
service on March 10, 2000.  Information of record reveals the 
veteran apparently received a "DEV" discharge "due to 
unknown reasons."  The reasons for the discharge are still 
not provided in the claims folder.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  The service department should be 
contacted and asked to provide any 
records available pertaining to the 
veteran's service, including his 
discharge from active service.  If 
records are not able to be found, this 
should be so indicated.  The veteran 
himself should be asked to provide any 
documentation he might have as to the 
circumstances surrounding his discharge 
from service.

2.  VA should arrange for the veteran to 
undergo a psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder now 
present.  The claims file, to include a 
copy of the remand, must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed, and all findings should be 
reported in detail.  With respect to any 
psychiatric disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.  If the disability preexisted 
the veteran's active service, the 
examiner should offer an opinion as to 
whether the disability increased in 
severity during the active service.  A 
complete rationale for any opinion 
expressed should be provided.  

Then, the claim should be readjudicated.  If it remains 
denied, a supplemental statement of the case should be 
prepared and the veteran and his representative should be 
provided with a copy thereof.  An appropriate period of time 
should be allowed for response.  No action is required of the 
veteran or his representative until further notice is 
received.  By this action, the Board intimates no opinion, 
either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

